DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (hereinafter Shi)(CN 105137393) in view of Georgiou et al (hereinafter Georgiou)(2017/0356979).
	Regarding claim 1, Shi teaches a position estimation apparatus for estimation of the position of a radio 5communication(abstract);

	 a difference summing section that sums, for the wireless access points that 10received the signal, values based on differences between the distances between candidate points for the position of the radio communication device and the wireless access points and the estimated distances(claim 2, difference summing, (yd1-d1, Yd2-d2, ….Ydn-dn)); and
	 a minimum difference candidate point determining section that determines a minimum difference candidate point with a minimum value as a result of summation 15by the difference summing section among the candidate points, wherein the position of the minimum difference candidate point is estimated as the position of the radio communication device(claim 2, difference summing, Ymin = minimum(yd1-d1, Yd2-d2, ….Ydn-dn));, and 
	the candidate points exist within the area of a square that is circumscribed around a circle centered at one of the wireless access points with the maximum 20reception strength and having one of the estimated distances estimated for the center of the circle as a radius(Fig. 2-3; claim 2).  
	Shi did not teach specifically a distance estimating section that estimates actual distances between wireless access points that receive the signal and the radio communication device as estimated distances based on the reception strength of the signal. However, Georgiou teaches in an analogous art a distance estimating section that estimates actual distances between wireless access points that receive the signal and the radio communication device as estimated distances based on the reception strength of the signal (abstract;  also item 830 in Fig. 8).Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a distance estimating section that estimates actual distances between wireless access points that receive the signal and the radio communication device as estimated distances based on the reception strength of the signal in order to have improved initialization process.
	Claim 8 is rejected for the same reason as set forth in claim 1.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647